Per Curiam.

We approve the findings of fact, conclusions of law, and recommendation of the board. From a review of the record we can understand the factors which caused respondent to neglect his professional duty to his clients. Nevertheless, we have a constitutional duty to oversee the conduct of the legal profession in' Ohio, and we cannot condone respondent’s failures to meet his responsibilities. An attorney’s failure to carry out a legal matter entrusted to him and failure to cooperate in the ensuing disciplinary investigation have warranted suspension from the practice of law. Disciplinary Counsel v. Leibold (1990), 53 Ohio St.3d 128, 559 N.E.2d 749. In a previous case where we found that rehabilitation was as much or more appropriate than discipline, we imposed a sanction of indefinite suspension. Disciplinary Counsel v. Trumbo (1996), 76 Ohio St.3d 369, 667 N.E.2d 1186. We believe the same sanction is appropriate here. Respondent is hereby indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.